Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 2-18 are pending and are considered in this Office Action.

Priority
This application is a CON of app. 16/620, 291 filed on 12/06/2019, and patented as US. PAT. 10976984; 16/620,291 is a 371 of PCT/US 2018/036639 filed on 06/08/2018; PCT/US 2018/036629 has PRO 62/517,009 filed on 06/08/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 18 are rejected under 35 U.S.C. 103  as being unpatentable over Lewis (U. S. Patent No. 9,866,860 B2) in view of Todd (U. S. Patent No. 9743119 B2), 
As to claim 2, Lewis teaches a collaboration system, including processors and a memory, comprising: a first display and a first display computer, the first display computer to receive mobile device data streams from at least two mobile devices over a wireless access protocol (See at least Abstract, “involve receiving a first data stream that represent a first video and a second data stream that represent a second video”; and Col. 6, lines 36-39, “The wireless communication component 204 may be a communication interface that is configured to facilitate wireless data communication for the device 200 according to one or more wireless communication standards”), the first display computer to request a data stream of a predetermined resolution to each of the at least two mobile devices (See at least Col. 1, lines 37-40, “some low-power devices, such mobile computing devices, may be equipped with general purpose processors that may have difficulty decoding high resolution video in real-time and/or within an acceptable power envelop”), the first display computer to output a first display data stream over a network, the first display data stream combining mobile device data streams from the at least two mobile devices (See at least Abstract, “methods and systems described herein provide for combining multiple data streams representing respective videos into an output data stream”);  a second display and a second display computer, the second display computer to receive mobile device data streams from at least two mobile devices, different from the at least two mobile devices streaming to the first display computer, over the wireless access protocol (See at least Col. 8, lines 27-30, “while a first data stream and a second data stream are described by way of example, the present method may involve receiving a plurality of data streams, such as third data stream and a fourth data stream ”), the second display computer to request a data stream of a predetermined resolution to each of the at least two mobile devices (See at least Col. 1, lines 37-40, “some low-power devices, such mobile computing devices, may be equipped with general purpose processors that may have difficulty decoding high resolution video in real-time and/or within an acceptable power envelop”), the second display computer to output a second display stream over a network, the second data stream combining mobile device data streams from the at least two mobile devices (See at least Abstract, “methods and systems described herein provide for combining multiple data streams representing respective videos into an output data stream”); and circuitry configured to receive the first and second display data streams from the network, combine the first and second display data streams into a single data stream (See at least Abstract, “methods and systems described herein provide for combining multiple data streams representing respective videos into an output data stream”), and send the single data stream to a server, separate from the collaboration system, wherein the first and second display computers are configured to receive the single data stream from the server (See at least Col. 12, lines 10-25, “mobile computing device, such as a smartphone or tablet computer, may request the first video and the second video from a server. The intermediate computing device may then send the output data stream to the mobile computing device”).
Although Lewis teaches the substantial features of the claimed invention, Lewis fails to expressly teach wherein circuitry configured to receive the first and second display data streams from the network, combine the first and second display data streams into a single data stream, and send the single data stream to a server, separate from the collaboration system, wherein the first and second display computers are configured to receive the single data stream from the server. 
In analogous teaching, Todd exemplifies this wherein Todd teaches wherein circuitry configured to receive the first and second display data streams from the network, combine the first and second display data streams into a single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”), and send the single data stream to a server, separate from the collaboration system (See at least Col. 14, lines 40-43, “An offsite server provide hub 50 may receive input video content 51 from one or plurality of sources”), wherein the first and second display computers are configured to receive the single data stream from the server (See at least Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 3, Lewis and Todd teach the collaboration system as claimed in claim 2. Todd further teaches wherein further comprising a third display and third display computer, the third display computer configured to receive the single data stream and to display data from the first and second display computers in first and second display windows (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video…the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 23, line 11, “blending of display windows”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 4, Lewis and Todd teach the collaboration system as claimed in claim 3. Todd further teaches wherein the circuitry is configured to broadcast data in the first display window to the second display computer or data in the second display window to the first display computer (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 5, Lewis and Todd teach the collaboration system as claimed in claim 3. Todd further teaches wherein the circuitry is configured to broadcast a first window on the third display to the first and second displays (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 21, lines 59-60, “regarding control over the individual windows/video containers 602”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 6, Lewis and Todd teach the collaboration system as claimed in claim 3. Todd further teaches wherein the first window on the third display is one of the first and second display windows (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 21, lines 59-60, “regarding control over the individual windows/video containers 602”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 7, Lewis and Todd teach the collaboration system as claimed in claim 3. Todd further teaches wherein the third display computer is to select which of the first and second display windows dominate the third display (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 21, lines 59-60, “regarding control over the individual windows/video containers 602”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 8, Lewis and Todd teach the collaboration system as claimed in claim 3. Lewis further teaches wherein the third display computer is further configured to receive a mobile device data stream from a mobile device, different from the at least two mobile devices streaming to the first display and the at least two mobile devices streaming to the second display(See at least Col. 8, lines 27-30, “while a first data stream and a second data stream are described by way of example, the present method may involve receiving a plurality of data streams, such as third data stream and a fourth data stream”). Todd further teaches wherein the circuitry is configured to combine the mobile device data stream with the first and second display data streams into the single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 9, Lewis teaches a collaboration system, comprising: N displays and N display computers, where N is a natural number greater than one, each of the display computers of receiving mobile device data streams from at least M mobile devices, different from mobile devices of other display computers, where M is a natural number greater than one, over a wireless access protocol (See at least Abstract, “involve receiving a first data stream that represent a first video and a second data stream that represent a second video”; and Col. 6, lines 36-39, “The wireless communication component 204 may be a communication interface that is configured to facilitate wireless data communication for the device 200 according to one or more wireless communication standards”), each of the N display computers to request a data stream of a predetermined resolution to each of the at least M mobile devices (See at least Col. 1, lines 37-40, “some low-power devices, such mobile computing devices, may be equipped with general purpose processors that may have difficulty decoding high resolution video in real-time and/or within an acceptable power envelop”), and to output a display data stream over a network, the N display data stream combining mobile device data streams from the at least M mobile devices (See at least Abstract, “methods and systems described herein provide for combining multiple data streams representing respective videos into an output data stream”).
Although Lewis teaches the substantial features of the claimed invention, Lewis fails to expressly teach wherein circuitry configured to receive the N display data streams from the network, combine the N display data streams into a single data stream, and send the single data stream to a server, separate from the collaboration system, wherein the N display computers are configured to receive the single data stream from the server. 
In analogous teaching, Todd exemplifies this wherein Todd teaches wherein circuitry configured to receive the N display data streams from the network, combine the N display data streams into a single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”), and send the single data stream to a server, separate from the collaboration system (See at least Col. 14, lines 40-43, “An offsite server provide hub 50 may receive input video content 51 from one or plurality of sources”), wherein the N display computers are configured to receive the single data stream from the server (See at least Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 10, Lewis and Todd teach the collaboration system as claimed in claim 9. Todd further teaches wherein further comprising a third display and third display computer, the third display computer configured to receive the single data stream and to display data from the N display computers in N display windows (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video…the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 23, line 11, “blending of display windows”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 11, Lewis and Todd teach the collaboration system as claimed in claim 10. Todd further teaches wherein the circuitry is configured to broadcast data in the first display window to the second display computer or data in the second display window to the first display computer (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 12, Lewis and Todd teach the collaboration system as claimed in claim 10. Todd further teaches wherein the circuitry is configured to broadcast a first window on the third display to the first and second displays (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 21, lines 59-60, “regarding control over the individual windows/video containers 602”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 13, Lewis and Todd teach the collaboration system as claimed in claim 12. Todd further teaches wherein the first window on the third display is one of the first and second display windows (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 21, lines 59-60, “regarding control over the individual windows/video containers 602”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 14, Lewis and Todd teach the collaboration system as claimed in claim 10. Todd further teaches wherein the third display computer is to select which of the first and second display windows dominate the third display (See at least ABSTRACT, “the video signal output by the media processing unit comprises a plurality of arbitrarily shaped video containers all displayed on the display device simultaneously”; Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”; and Col. 21, lines 59-60, “regarding control over the individual windows/video containers 602”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 15, Lewis and Todd teach the collaboration system as claimed in claim 10. Lewis further teaches wherein the third display computer is further configured to receive a mobile device data stream from a mobile device, different from the M mobile devices streaming to the N display computers (See at least Col. 8, lines 27-30, “while a first data stream and a second data stream are described by way of example, the present method may involve receiving a plurality of data streams, such as third data stream and a fourth data stream”). Todd further teaches wherein the circuitry is configured to combine the mobile device data stream with the first and second display data streams into the single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

Lewis teaches a non-transitory computer readable storage device having computer readable instructions (See at least Col. 7, lines 61-63, “The computer readable medium may include a non-transitory computer readable medium, for example, such as computer-readable media”) that when executed by circuity cause the circuitry to: receive a first data stream from a first display computer, the first display computer to receive mobile device data streams from at least two mobile devices over a wireless access protocol (See at least Abstract, “involve receiving a first data stream that represent a first video and a second data stream that represent a second video”; and Col. 6, lines 36-39, “The wireless communication component 204 may be a communication interface that is configured to facilitate wireless data communication for the device 200 according to one or more wireless communication standards”), the first display data stream combining mobile device data streams from the at least two mobile devices (See at least Abstract, “methods and systems described herein provide for combining multiple data streams representing respective videos into an output data stream”);  receive a second data stream from a second display computer, the second display computer to receive mobile device data streams from at least two mobile devices, different from the at least two mobile devices streaming to the second display computer, over a wireless access protocol (See at least Col. 8, lines 27-30, “while a first data stream and a second data stream are described by way of example, the present method may involve receiving a plurality of data streams, such as third data stream and a fourth data stream ”), second display data stream combining mobile device data streams from the at least two mobile devices (See at least Abstract, “methods and systems described herein provide for combining multiple data streams representing respective videos into an output data stream”).
Although Lewis teaches the substantial features of the claimed invention, Lewis fails to expressly teach wherein combine the first and second display data streams into a single data stream; and send the single data stream to a server, separate from the first and second display computers, wherein a third display computer is configured to receive the single data stream from the server. 
In analogous teaching, Todd exemplifies this wherein Todd teaches wherein combine the first and second display data streams into a single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”), and send the single data stream to a server, separate from the first and second display computers (See at least Col. 14, lines 40-43, “An offsite server provide hub 50 may receive input video content 51 from one or plurality of sources”), wherein a third display computer is configured to receive the single data stream from the server (See at least Col. 14, lines 38-40, “a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Lewis, method and system to combine multiple videos into an output data stream, for method and system of collaboration of display. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

Claims 16-17 are rejected under 35 U.S.C. 103  as being unpatentable over Liansky et al. (hereinafter referred to as Liansky) (U. S. Patent No. 9,323713 B2) in view of Todd, 
As to claim 16, Liansky teaches a method of connecting a mobile device to a first display associated with a first display computer controlling the first display (See at least Abstract, “a method for automatically establishing a wireless connection between a receiving screen and a mobile wireless device to enable streaming of multimedia data is provided”), via one of second display computer associated with a first display computer having presentation software (See at least Col. 4, lines 20-23, “a mobile wireless device 120 may capture a QR – Code image 130 that is displayed on a receiving screen device 110 by using its built-in camera. Data that is stored in the QR-Code image 130 may be decoded using QR-Code decoding software 140”), including, for each mobile device: downloading a display application onto the mobile device; selecting the second display computer in the display application; connecting the mobile device to the second display computer (See at least Col. 4, lines 20-23, “a mobile wireless device 120 may capture a QR – Code image 130 that is displayed on a receiving screen device 110 by using its built-in camera (display application). Data that is stored in the QR-Code image 130 may be decoded using QR-Code decoding software 140…running on the mobile wireless device 120.. a QR-Code image 130 may be displayed on a receiving screen device (i.e. target screen device) and the mobile wireless device 120 may connect to it by pointing its camera 180 to the receiving screen device 110”; and Col. 4, lines 33-35, “A user interface (UI) in the mobile wireless device may present all available receiving screen devices in order to allow the correct identification of the receiving screen device”);  selecting, on the mobile device, what is to be displayed on the second display, sending a data stream of the selection on the mobile device to the second display computer to be displayed in a window on the selected display corresponding to the mobile device (See at least Col. 5, lines 27-30, “stream the data between the mobile wireless device and the receiving screen device (e.g., stream encryption key used to encrypt the data on an ongoing basis”).
Although Lewis teaches the substantial features of the claimed invention, Lewis fails to expressly teach wherein on condition that more than one mobile device is connected to the second display and sending a data stream to the second display, combining the more than one mobile device data streams into a single data stream, and send the single data stream to a server, separate from the second display computer, wherein the first display computer is configured to receive the single data stream from the server. 
In analogous teaching, Todd exemplifies this wherein on condition that more than one mobile device is connected to the second display and sending a data stream to the second display, combining the more than one mobile device data streams into a single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”), and send the single data stream to a server, separate from the second display computer, wherein the first display computer is configured to receive the single data stream from the server (See at least Col. 14, lines 38-43, ““a remote server or “cloud”, which then provide video directly to a television or display device 38 such as a tablet computer. An offsite server provide hub 50 may receive input video content 51 from one or plurality of sources”), 
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Liansky, method and system for automatic establishing wireless connectivity between a mobile wireless device and a target screen for multimedia data streaming. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

As to claim 17, Liansky and Todd teach a method as claimed in claim 16. Lansky further the first display computer is further configured to receive a mobile device data stream from a mobile device, different from the more than one mobile device streaming to the second display computers (and Col. 4, lines 33-35, “A user interface (UI) in the mobile wireless device may present all available receiving screen devices in order to allow the correct identification of the receiving screen device”; and Col. 5, lines 41-44, “The new standard could specify the exact format of such string in order to allow uniform way to establish connection by different devices”). Todd further teaches wherein the method further comprising combining the mobile device data stream with the second display data stream into the single data stream (See at least ABSTRACT, “a computerized media processing unit configured to receive content including video, audio, graphics and internet content from a plurality of content source devices providing such content and configured to output a blended video”).
Thus, given the teaching of Todd, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Todd, Video display system, into Liansky, method and system for automatic establishing wireless connectivity between a mobile wireless device and a target screen for multimedia data streaming. One of the ordinary skills in the art would have been motivated because the method and system can be used to combine display data streams from plurality of content sources (See Todd: Summary).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Allport (U. S. Patent. No. 6,567,984 B1) teaches system for viewing multiple data streams simultaneously. Flanagin et al. (U. S. Patent. No. 6,272,545 B1) teaches system and method for interaction between one or more desktop computers and one or more mobile devices. Ahuja et al. (U. S. Pub. No. 2014/0195594 A1) teaches method and system for distributed processing, rendering, and displaying of content.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 08/10/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456